TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00216-CR


                              Bethany Danielle Molina, Appellant

                                                 v.

                                  The State of Texas, Appellee



              FROM THE 119TH DISTRICT COURT OF RUNNELS COUNTY,
            NO. 7023, THE HONORABLE BEN WOODWARD, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant Bethany Danielle Molina pleaded guilty to four counts of the

second-degree felony of aggravated assault with a deadly weapon arising from three drive-by

shootings in Ballinger, Texas. See Tex. Penal Code § 22.02(a)(2). The trial court made affirmative

findings that Appellant used a deadly weapon to commit the offenses. There was no plea

agreement for the sentence, and the trial court assessed sentence at eleven years in prison for each

offense to be served concurrently.        Appellant filed a notice of appeal from the trial

court’s judgment.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by

a brief concluding that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See 386 U.S. 738, 744 (1967); Garner v. State,
300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75, 81-82 (1988).

Appellant’s counsel has certified to this Court that she sent copies of the motion and brief to

appellant, advised appellant of her right to examine the appellate record and file a pro se response,

and provided a motion to assist appellant in obtaining the record. See Kelly v. State, 436 S.W.3d 313,

319-20 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744. Appellant has not filed a brief

or other response.

               We have conducted an independent review of the record—including the record of

the plea and sentencing proceedings below and appellate counsel’s brief—and find no reversible

error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824,

826-27 (Tex. Crim. App. 2005). We agree with counsel that the record presents no arguably

meritorious grounds for review and that the appeal is frivolous.

               Counsel’s motion to withdraw is granted. The trial court’s judgment is affirmed.

                                               __________________________________________
                                               Darlene Byrne, Chief Justice


Before Chief Justice Byrne, Justices Triana and Smith

Affirmed

Filed: August 31, 2022

Do Not Publish